Exhibit 10.1


FORM OF STOCK PURCHASE AGREEMENT
 
 
This Stock Purchase Agreement (“Agreement”) is made and entered into as of April
___, 2010 (“Effective Date”), between Advaxis, Inc. (“Company”) and Numoda
Capital Innovations, LLC (“NCI”), Tax ID# 27-0256095.
 
WITNESSETH
 
WHEREAS, the Company identifies and develops proprietary pharmaceutical products
and transitions them from basic research (discovery) through clinical trials;
 
WHEREAS, the Company and Numoda Corporation (“Numoda”), an affiliate of NCI,
have executed a Project Agreement (“PA”), and two P2C / Clinical Trial Letters
of Intent on April 9, 2009 (the “419/09 P2C CT LOP’) and June 19, 2009 (the
“6/19/09 P2C CT LOI”), pursuant to which agreements the Company has engaged
Numoda to advance the development of its pharmaceutical product covered by
protocols titled “A Randomized, Active Therapy Controlled Phase 2 Study to
Assess the Safety and Efficacy of ADXS11-001 for the Treatment of Recurrent
Cervix Cancer” and “A Randomized, Single Blind, Placebo Controlled Phase 2 Study
to Assess the safety, Efficacy, and Immunogenicity of Lovaxin C for the
Treatment of Cervical Intraepithelial Neoplasia Grade 2/3” through clinical
trials; and
 
WHEREAS, the Company desires to have NCI fund a portion of the services
performed by Numoda under the PA, the 419/09 P2C CT L01, and the 6/19/09 P2C CT
LOI in consideration for issuing Preferred Stock in the Company to NCI;
 
NOW, THEREFORE, in consideration of the mutual agreements, promises, and
undertakings hereinafter set forth, the Company and NCI agree as follows:
 
1. Stock Purchase. On the Effective Date of this Agreement, Company shall issue
to NCI 3,500,000 shares of Company’s Common Stock at a price per share of USD
$0.17 (collectively, the “Shares”). In consideration for the Shares, the Company
accepts NCI funding USD $595,000 in services performed by Numoda Corporation for
the Company in accordance with the July 8, 2009 Project Agreement between Numoda
Corporation and the Company for the studies covered by protocols titled “A
Randomized, Active Therapy Controlled Phase 2 Study to Assess the Safety and
Efficacy of ADXS1I-001 for the Treatment of Recurrent Cervix Cancer” and “A
Randomized, Single Blind, Placebo Controlled Phase 2 Study to Assess the safety,
Efficacy, and Immunogenicity of Lovaxin C for the Treatment of Cervical
Intraepithelial Neoplasia Grade 2/3” and included as Exhibit A to this
agreement. No later than five (5) business days after the Effective Date,
Company shall deliver to NCI a certificate representing the Shares. If NCI
requests, the Company shall also issue a press release announcing NCI’s
investment in the Company in a form satisfactory to NCI. The Shares shall be
registered by the Company within 120 days, such that they may be freely resold
by NCI at any time without any additional registration or qualification and
without violation of the Securities Act, any other federal or state securities
laws or any regulations or requirements promulgated thereunder. As holder of the
Shares, NCI shall be entitled to all of the same rights and privileges,
including, without limitation, dividends and voting rights, as other holders of
Company stock of the same class.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Notices. Notifications in connection with this Agreement shall be given or
made in accordance with the requirements below. Any notice required or permitted
to be given hereunder by either party hereunder shall be in writing and may be
delivered personally or by a reputable overnight delivery service, or sent by
registered or certified mail, return receipt requested, postage prepaid to the
following addresses:
 
If to NCI: Numoda Capital Innovations, LLC, 601 Walnut Street, 9th Floor,
Philadelphia, PA 19106 USA. Attention: Patrick Keenan, Chief Counsel.
 
If to Advaxis: Advaxis, Inc., 675 US Highway 1, Suite B113, North Brunswick, NJ
08902 USA. Attention: Thomas Moore, Chief Executive Officer.
 
Notices shall be effective upon receipt.
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Numoda that:
 
(a)  
Except as previously disclosed in the Company’s public securities filings, there
is not pending or, to the best knowledge of the Company, threatened any suit,
action or proceeding against or affecting the Company that might materially and
adversely affect the business, operations, properties, assets, prospects or
condition, financial or otherwise, of the Company.

(b)  
Except as previously disclosed in the Company’s public securities filings, the
Company is not a party to or bound by any contract, agreement, order or decree
which materially adversely affects the business, operations, properties, assets,
prospects or condition, financial or otherwise, of the Company.

(c)  
The Company has all requisite power and authority to enter into and perform this
Agreement and to deliver the Shares hereunder. All corporate action on the part
of Company necessary for the execution of this Agreement, for the performance of
Company’s obligations hereunder and for the sale of the Shares has been taken,
and no further consents, licenses, permissions, authorizations, registrations or
qualifications from or with any party or any governmental entity are necessary
for the Company to execute this Agreement, perform its obligations hereunder and
deliver the Shares to Numoda. This Agreement is duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms; and

(d)  
The Shares as delivered to Numoda shall be duly and validly issued, fully paid
and non- assessable, and free of all liens, encumbrances and restrictions.

 
4. Representations and Warranties of NCI. NCI hereby represents and warrants to
the Company that NCI has all requisite power and authority to enter into and
perform this Agreement. All corporate action on the part of NCI necessary for
the execution of this Agreement, for the performance of NCI’s obligations
hereunder and for the purchase of the Shares has been taken, and no further
consents, licenses, permissions, authorizations, registrations or qualifications
from or with any party or any governmental entity are necessary for NCI to
execute this Agreement and perform its obligations hereunder. This Agreement is
duly executed and delivered by NCI and constitutes a legal, valid and binding
obligation of NCI, enforceable against NCI in accordance with its terms.
 
5. Survival. The representations and warranties set forth in Section 3 and 4
hereof shall survive for two years and one day after the Effective Date.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Indemnification. The Company on one hand and NCI on the other hand each
indemnify and hold harmless the other and its officers, directors, employees and
agents, if any (the “Indemnitee(s)”) from and against all costs, losses,
liabilities, damages, claims, expenses of any nature (including reasonable
attorneys’ fees and disbursements), judgments, fines, settlements, and any other
amounts arising from any and all claims, demands, or proceedings incurred or
accrued by an Indemnitee as a result of a breach by the indemnifying party of
its representations, warranties or obligations under this Agreement. The
indemnification provided by this Section 6 shall be in addition to any other
rights to which the Indemnitee(s) may be entitled under any agreement, as a
matter of law or equity or otherwise, and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee(s). Subject to
the foregoing sentence, the provisions of this Section 6 are for the benefit of
the Indemnitee(s) and shall not be deemed to create any rights for the benefit
of any other persons.
 
7. General Provisions. This Agreement is intended to set forth the full and
complete understanding of the parties. This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania, and
exclusive venue for adjudication of any disputes relating hereto shall be in the
federal and state courts for the County of Philadelphia, Pennsylvania.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
 

NUMODA CAPITAL INNOVATIONS, LLC                                     By: /s/ Name
and Title
 
 
 
   
 
 
 
   
 
 

 
 

ADVAXIS, INC.                                     By: /s/ Name and Title
 
 
 
   
 
 
 
   
 
 

 
 
3

--------------------------------------------------------------------------------

 